Order entered March 9, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01223-CV

 MICHAEL MORFORD D/B/A NEMAHA WATER SERVICES, GEFFREY ARNOLD
MCFALLS D/B/A NEMAHA WATER SERVICES, NEMAHA WATER SERVICES, LP,
 NEMAHA WATER SERVICES GP, LLC, NEMAHA WATER SERVICES OK-1702,
    LLC, AND NEMAHA SERVICES HOLDING COMPANY, LLC, Appellants

                                             V.

                         ESPOSITO SECURITIES, LLC, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-05795

                                         ORDER
       Before the Court is appellants’ March 5, 2014 Unopposed Motion for Extension of Time

to file a reply brief. We GRANT the motion. Appellants shall file any reply brief on or before

March 20, 2015.


                                                    /s/   ROBERT M. FILLMORE
                                                          PRESIDING JUSTICE